             Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
 AMERICAN OVERSIGHT,                            )
 1030 15th Street NW, B255                      )
 Washington, DC 20005                           )
                                                )
                                     Plaintiff, )
                                                )
 v.                                             )         Case No. 20-633
                                                )
 ELECTION ASSISTANCE COMMISSION,                )
 1335 East West Highway, Suite 4300             )
 Silver Spring, MD 20910                        )
                                                )
                                    Defendant. )
                                                )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Election

Assistance Commission under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
            Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 2 of 10



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information gathered, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant U.S. Election Assistance Commission (EAC) is an agency of the

federal government within the meaning of 5 U.S.C. § 552(f)(1) headquartered in Silver Spring,

MD. EAC has possession, custody, and control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

       7.      On June 15, 2019, Politico published a report detailing issues at EAC, including

diverging views among officials regarding the threat of foreign interference in American

elections and micromanagement of staff.

       8.      American Oversight filed a series of FOIA requests seeking records to shed light

on EAC’s response to election security threats and whether and to what extent outside interests

influenced EAC’s response.




                                                2
             Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 3 of 10



                                           Directives FOIA

       9.      On October 18, 2019, American Oversight submitted a FOIA request to EAC

seeking access to the following records:

               Any final guidance, policy directives, or decision memoranda
               related to foreign interference in elections.

               To be clear, this request encompasses guidance, directives, or
               decision memoranda which originated in the EAC as well as in other
               U.S. federal government entities.

       10.     American Oversight requested all responsive records from January 20, 2017,

through the date the search is conducted.

       11.     At the time of this filing, American Oversight has received no communication

from EAC regarding the Directives FOIA.

                              White House Communications FOIA

       12.     On October 18, 2019, American Oversight submitted a FOIA request to EAC

seeking access to the following records:

               All communications (including emails, email attachments, or
               calendar invitations or entries) between (a) the following EAC
               custodians and (b) anyone in the Executive Office of the President
               (including anyone with an email address ending in eop.gov)
               regarding foreign election interference, including communications
               regarding a lack of foreign election interference.

               EAC Custodians

                 i.   Commissioner Christy McCormick, as well as anyone
                      communicating on her behalf (including communications
                      concerning official government business sent from any
                      personal account, including but not limited to the email
                      address cacm@aol.com)
                ii.   Commissioner Benjamin W. Hovland, as well as anyone
                      communicating on his behalf, such as a Chief of Staff,
                      scheduler, or assistant




                                                 3
               Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 4 of 10



                 iii.    Commissioner Donald L. Palmer, as well as anyone
                         communicating on his behalf, such as a Chief of Staff,
                         scheduler, or assistant
                 iv.     Commissioner Thomas Hicks, as well as anyone
                         communicating on his behalf
                  v.     Former Commissioner Matthew V. Masterson, as well as
                         anyone communicating on his behalf, such as a Chief of
                         Staff, scheduler, or assistant
                 vi.     Executive Director Brian Newby, as well as anyone
                         communicating on his behalf, such as a Chief of Staff,
                         scheduler, or assistant
                 vii.    General Counsel Cliff Tatum

       13.      American Oversight also provided a list of nine suggested search terms, stating

American Oversight’s view that a reasonable search for responsive records would require at least

those terms.

       14.      American Oversight requested all responsive records from January 20, 2017,

through the date the search was conducted.

       15.      At the time of this filing, American Oversight has received no communication

from EAC regarding the White House Communications FOIA.

                                  Outside Communications FOIA

       16.      On January 16, 2019, American Oversight submitted a FOIA request to EAC

seeking access to the following records:

                All communications (including emails, email attachments, text
                messages, calendar invitations/entries, letters, memoranda, or other
                communications) between (a) any of the EAC officials or employees
                listed in Column A below, and (b) any of the individuals or entities
                listed in Column B below:

                 Column A: EAC Officials             Column B: External
                                                     Individuals & Entities
                    i.   Commissioner Christy          i.   Kris Kobach (including
                         McCormick, as well as              communications from
                         anyone communicating               kkobach@gmail.com,
                         on her behalf                      kris@kriskobach.com,
                         (including



                                                 4
Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 5 of 10



          communications                   or any email addresses
          concerning official              ending in ks.gov)
          government business        ii.   Hans von Spakovsky
          sent from any personal           (including
          account, including but           communications from
          not limited to the email         hans.vonspakovsky@he
          address                          ritage.org)
          cacm@aol.com)             iii.   Stephanie Edelman
    ii.   Commissioner                     (stephanie@stephanieed
          Benjamin W. Hovland,             elman.com)
          as well as anyone         iv.    Thomas Hofeller
          communicating on his             (celticheal@aol.com or
          behalf, such as a Chief          thofeller@rnchq.org)
          of Staff, scheduler, or    v.    Dale Oldham
          assistant                 vi.    J. (John) Christian
   iii.   Commissioner Donald              Adams
          L. Palmer, as well as    vii.    John R. Lott Jr.
          anyone communicating viii.       Ken Block
          on his behalf, such as a  ix.    Robert Popper
          Chief of Staff,            x.    Catherine Engelbrecht
          scheduler, or assistant   xi.    Anyone communicating
   iv.    Commissioner Thomas              on behalf of the Election
          Hicks, as well as                Law Center
          anyone communicating             (electionlawcenter.com)
          on his behalf            xii.    Anyone communicating
    v.    Former Commissioner              on behalf of
          Matthew V. Masterson,            Government
          as well as anyone                Accountability Project
          communicating on his             (g-a-i.org)
          behalf, such as a Chief xiii.    Anyone communicating
          of Staff, scheduler, or          on behalf of Judicial
          assistant                        Watch
   vi.    Executive Director               (judicialwatch.org)
          Brian Newby, as well     xiv.    Anyone communicating
          as anyone                        on behalf of Heritage
          communicating on his             Foundation
          behalf, such as a Chief          (heritage.org)
          of Staff, scheduler, or   xv.    Anyone communicating
          assistant                        on behalf of Heritage
   vii.   General Counsel Cliff            Action for America
          Tatum                            (heritageaction.com)
                                   xvi.    Anyone communicating
                                           on behalf of American
                                           Civil Rights Union
                                           (theacru.org)




                                  5
             Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 6 of 10



                                                 xvii.     Anyone communicating
                                                           on behalf of True the
                                                           Vote (truethevote.org)
                                                 xviii.    Anyone communicating
                                                           on behalf of Public
                                                           Interest Legal
                                                           Foundation
                                                           (publicinterestlegal.org)
                                                    xix.   Anyone communicating
                                                           on behalf of Landmark
                                                           Legal Foundation
                                                           (landmarklegal.org)
                                                    xx.    Anyone communicating
                                                           on behalf of the
                                                           Republican State
                                                           Leadership Committee
                                                           (rslc.gop)
                                                    xxi.   Anyone communicating
                                                           on behalf of the
                                                           National Republican
                                                           Redistricting Trust
                                                           (thenrrt.org)

              Please exclude news clips or mass mailer generated from Column B
              entities x-xviii distributed to a wide listserv of twenty or more email
              addresses. However, a news clips or mass mailer email that is
              forwarded to or from specified officials with any additional message
              should be considered responsive.

       17.    American Oversight requested all responsive records from January 20, 2017,

through the date the search was conducted.

       18.    At the time of this filing, American Oversight has received no communication

from EAC regarding the Outside Communications FOIA.

                            Exhaustion of Administrative Remedies

       19.    As of the date of this complaint, EAC has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

EAC intends to produce or withhold and the reasons for any withholdings; or (b) produce the




                                                6
              Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 7 of 10



requested records or demonstrate that the requested records are lawfully exempt from

production.

       20.     Through EAC’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

       21.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       22.     American Oversight properly requested records within the possession, custody,

and control of EAC.

       23.     EAC is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       24.     EAC has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       25.     EAC’s failure to conduct an adequate search for responsive records violates FOIA

and EAC regulations.

       26.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.




                                                 7
             Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 8 of 10



                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       27.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       28.     American Oversight properly requested records within the possession, custody,

and control of EAC.

       29.     EAC is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       30.     EAC is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       31.     EAC is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       32.     EAC’s failure to provide all non-exempt responsive records violates FOIA and

EAC regulations.

       33.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                 8
           Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 9 of 10



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA requests;

      (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                9
          Case 1:20-cv-00633 Document 1 Filed 03/04/20 Page 10 of 10



Dated: March 4, 2020                   Respectfully submitted,

                                       /s/ Emma Lewis
                                       Emma Lewis
                                       D.C. Bar No. 144574

                                       /s/ Katherine Anthony
                                       Katherine Anthony
                                       D.C. Bar No. 1630524

                                       AMERICAN OVERSIGHT
                                       1030 15th Street NW, B255
                                       Washington, DC 20005
                                       (202) 869-5244
                                       emma.lewis@americanoversight.org
                                       katherine.anthony@americanoversight.org

                                       Counsel for Plaintiff




                                      10
